Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 8 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 8 August 1823
				
				Yours of the 30th. came to hand yesterday and I feel very uneasy concerning the fever you mention, and advise should it encrease, that you quit the College and return to Quincy—I hope however that it will subside, and that there will be no danger—I recommend you however at any rate, to get some good vinegar, and wash your hands and face with it two or three times a day, and sprinkle it about your room—Concerning the great question, we hear nothing of it here but from the Newspapers, and they wear themselves out for want of notice—You did right in making the bet if it was necessary, but the best way is to avoid the subject altogether; more especially as General King boldly asserts here, that your father will not have five votes through the Eastern States—I again declare that I am perfectly indifferent on the subject—Your fathers merit and services, entitle him to it; but in point of happiness we are better without it—It is an affair of the people, and we have nothing to do but to await patiently their fiat, which will be right either way; as they are the best judges on the subject—I am afraid our visit will be ill timed if the old Gentleman has workmen in the house—I cannot imagine what contrivances you allude to; but I  hope it is nothing which will stamp the morbid sense of growing dotage, and leave an unpleasant memorial to the future race—Vain and thoughtless mortals that we are, our vanity and pride is shocked at the decay of nature in others, which we ought hourly to anticipate in ourselves—but there is something painfully aweful in the prostration of a great and powerful mind, which rouses all our sensibilities, and leads us almost to prefer annihilation, or that quiet Sleep which ne’er can be disturbed—You complain of the shortness of my Letters—The cacoêthes Scribeni, has not been on me for sometime past, and I cannot write unless the sudden inclination prompts—My mind seems to have become perfectly barren and sterile, and the ill weeds which overrun it have destroyed the little capacity which it once possessed, of covering a sheet of paper with studied nonsense and all that is left is the power to assure you of the love and affection of your Mother
				
					L. C. Adams
				
				
					I set out on my journey this day week the 14th—and expect to find you at Quincy when I arrive which will be about the first of next Month—
				
			